DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-10, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 5 and 6, claim 5 states “a groove shaped to be capable of receiving a T-shaped protrusion of the driving element of the body of the crimp tool” and claim 6 states “the groove is shaped to match the T-shaped production of the driving element of the body of the crimp tool”, this renders the claim indefinite since it appears to be further defining elements that are not positively recited in the claim. Specifically, the driving element of the body of the crimp tool is set forth in claim 1 as intended use and thereby it not positively recited, therefore the limitation stating that the driving element has a T-shaped protrusion is further defining a non-positively recited element. Additionally, the claim is indefinite since the structure of the engagement element is being defined by elements that are not positively recited within the claim. Clarification and/or correction is required.
With regards to claim 7, the claim states “a receiver groove that matches with a corresponding geometric protrusion of the driving element of the body of the crimp tool”, this renders the claim 
With regards to claim 9, the claim states “a crimping structure” and “a shearing structure”, it is unclear if these structures are in addition to the shearing structure and crimping structure set forth in claim 1 or if the limitation is intending to refer to the structures previously recited in claim 1. For examination purposes, the limitations are being interpreted as referring to the crimping structure and shearing structure set forth in claim 1.
With regards to claim 10, there appears to be insufficient antecedent basis for the limitation “the body” in claim 10.
With regards to claim 11, the claim states “further comprising a second crimping block”, it is unclear if this limitation is intending to further define the cassette as a whole, i.e. the cassette has a second crimping block, in which case it is unclear the structural relationship of this second crimping block with the remaining structure of the cassette, or if the limitation is intending to further define the crimping structure set forth in claim 10, from which the claim depends. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as further defining the crimping structure.
With regards to claim 18, the claim states “a crimping structure” and “a shearing structure”, it is unclear if these structures are in addition to the shearing structure and crimping structure set forth in claim 14 or if the limitation is intending to refer to the structures previously recited in claim 14. For examination purposes, the limitations are being interpreted as referring to the crimping structure and shearing structure set forth in claim 14.

With regards to claim 20, the claim states “the cassette body comprises a non-removable connecting structure configured to detachably engage the tool body”, it is unclear how a non-removable structure is to be configured to detachably engage with the tool body. Specifically, how can the structure be detachably engaged, i.e. be able to detach from the tool body, but also be non-removable; wouldn’t it need to be removed in order to be detached? Clarification and/or correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 14-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 12 of U.S. Patent No. 10,490,963. 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 5 (as it encompasses claims 4 and 1). The difference between claim 1 of the application and claim 5 (as it encompasses claims 4 and 1) of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 5 of the patent is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 is anticipated by claim 5 (as it encompasses claims 4 and 1) of the patent, it is not patentably distinct from claim 5.
With regards to claim 2, the claimed subject matter of claim 2 can be found in claim 5 (as it encompasses claims 4 and 1) of the patent. 
With regards to claim 3, the claimed subject matter of claim 3 can be found in claim 6 (as it encompasses claims 5, 4 and 1) of the patent.
With regards to claim 8, the claimed subject matter of claim 8 can be found in claim 5 (as it encompasses claims 4 and 1) of the patent.
With regards to claim 14, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 14 are to be found in claim 5 (as it encompasses claims 4 and 1). The difference between claim 14 of the application and claim 5 (as it encompasses claims 4 and 1) of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 5 of the patent is in effect a species of the generic invention of claim 14. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 14 is anticipated by claim 5 (as it encompasses claims 4 and 1) of the patent, it is not patentably distinct from claim 5.
With regards to claim 15, the claimed subject matter of claim 15 can be found in claim 5 (as it encompasses claims 4 and 1) of the patent.
With regards to claim 16, the claimed subject matter of claim 15 can be found in claim 5 (as it encompasses claims 4 and 1) of the patent.
With regards to claim 17, the claimed subject matter of claim 15 can be found in claim 7 (as it encompasses claims 6, 5, 4 and 1) of the patent.
With regards to claim 20, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 20 are to be found in claim 5 (as it encompasses claims 4 and 1). The difference between claim 20 of the application and claim 5 (as it encompasses claims 4 and 1) of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 5 of the patent is in effect a species of the generic invention of claim 20. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 20 is anticipated by claim 5 (as it encompasses claims 4 and 1) of the patent, it is not patentably distinct from claim 5.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,490,963. 
With regards to claim 20, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 20 are to be found in claim 12 (as it encompasses claims 11, 10 and 9). The difference between claim 20 of the application and claim 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 12 of the patent is in effect a species of the generic invention of claim 20. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 20 is anticipated by claim 12 (as it encompasses claims 11, 10 and 9) of the patent, it is not patentably distinct from claim 12.
Allowable Subject Matter
Claims 4, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725